Citation Nr: 1104656	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-37 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a separate compensable rating for a cognitive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
1972 to May 1992.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in March 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection for cognitive disorder, NOS, and 
assigned an initial rating of 50 percent, effective as of the 
date of claim.  A subsequent rating decision in May 2006 granted 
service connection for PTSD and, based on the interrelated 
symptoms, incorporated PTSD into the rating for cognitive 
disorder, NOS, but continued the 50 percent disability rating.  
Thus, increased ratings relative to both PTSD and cognitive 
disorder, NOS, are included in this appeal, and the issues have 
been framed accordingly.

In March 2010, the Veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing is in the claims file.

This case was previously before the Board in October 2009, when 
it was remanded for further development to include a Travel Board 
hearing.  As the requested development has been completed, no 
further action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for 
erectile dysfunction, to include as secondary to PTSD with 
cognitive disorder, NOS, has been raised by the record, 
but has not been adjudicated by the RO.  In addition, the 
Board notes that the December 2003 written statement 
submitted by the Veteran also raises the issue of 
entitlement to service connection for impaired vision 
subsequent to being struck by lightning; it appears that 
this claim has likewise not been adjudicated by the RO.  
Thus, the Board does not have jurisdiction over these 
claims and they are referred to the RO for appropriate 
action.  

These claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Although the Veteran originally filed two separate service 
connection claims, one for a cognitive disorder and the other for 
PTSD, the RO ultimately consolidated the two disabilities into a 
single rating, ostensibly because of some overlap in symptoms and 
a single etiology.  However, based on the evidence contained in 
the claims file, including the reports of the VA examinations of 
January 2004 and April 2008, it appears more likely that the PTSD 
and the cognitive disorder constitute separate disabilities with 
distinguishable symptoms.  

As the cognitive disorder results from a lightning strike, and as 
the manifestations identified on recent examination also includes 
to some degree emotional and physical deficits, the Board has 
determined that it may be more properly considered as a separate 
disability which can be rated by analogy to traumatic brain 
injury (TBI), under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  
Evaluation of the severity of this condition necessarily involves 
specific neuropsychiatric examination and testing requirements 
which have not yet been satisfied.  

Traumatic brain disease was previously rated under DC 8045, which 
provides that purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, etc. 
will be rated under the DCs specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045- 8911). Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as symptomatic of 
brain trauma, will be rated 10 percent and no more under 
Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated with 
brain trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The protocol for TBI were revised during the pendency of this 
appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective 
date for these revisions is October 23, 2008.  See 38 C.F.R. § 
4.124, Note (5).  For claims received by VA prior to that 
effective date, including the instant claim, a veteran is to be 
rated under the old criteria for any periods prior to October 23, 
2008 but under the new criteria or the old criteria, whichever 
are more favorable, for any period beginning on October 23, 2008.  
The claim is to be rated under the old criteria unless applying 
the new criteria results in a higher disability rating.  See VBA 
Fast Letter 8-36 (October 24, 2008).

Revised DC 8045 states that there are three main areas of 
dysfunction that may result from TBI and have profound effects on 
functioning: cognitive (which is common in varying degrees after 
TBI), emotional/behavioral, and physical.  Each of these areas of 
dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.  
In other words, separate evaluations are possible without 
violation of the rule against pyramiding (38 C.F.R. § 4.14).  See 
38 C.F.R. § 4.124a, "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified."  

Because of the possibility of some overlap between the symptoms 
of PTSD and those of the cognitive disorder, however, the Board 
deems the issues inextricably intertwined.  To avoid any 
confusion, adjudication of the claim for increased rating for 
PTSD will be held in abeyance pending development and separate 
adjudication of the rating for the cognitive disorder.

Accordingly, this claim is REMANDED for the following action:

1. Afford the Veteran an appropriate VA 
examination to determine the exact nature and 
severity of his cognitive disability, 
particularly in accordance with the 
provisions of Diagnostic Code 8045.  The 
examiner should also address the exact nature 
and severity of the psychiatric/emotional 
manifestations of both the cognitive disorder 
and PTSD and distinguish between the two to 
the extent possible.  Where such distinction 
cannot be made, the examiner should so 
indicate.  Ask the examiner to discuss all 
findings in terms of 38 C.F.R. § 4.124a, 
Diagnostic Code 8045; Evaluation of Cognitive 
Impairment and Subjective Symptoms, and 38 
C.F.R. § 4.130 (2010), Diagnostic Code 9411, 
Schedule of Ratings for Mental Disorders.  
The pertinent rating criteria must be 
provided to the examiner.  All indicated 
tests and studies should be accomplished, and 
all clinical findings should be reported in 
detail.

The examiner should provide the rationale for 
any opinion(s) rendered.  A copy of the 
claims file, to specifically include all 
previous VA examinations, should be provided 
to the examiner for review.

2.  On completion of the foregoing, the 
claims for increased rating for PTSD and for 
a separate compensable rating for a cognitive 
disorder should both be adjudicated.  If any 
aspect of the decision remains adverse to the 
Veteran, then provide him and his 
representative a supplemental statement of 
the case and return the case to the Board.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


